DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 21, 26, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.PG Pub. No. 2006/0167405 A1 to King et al., in view of U.S. PG Pub. No. 2007/0293748 A1 to Engvall et al., and in view of U.S. Patent No. 4,800,886 A to Nestor.
Regarding claims 21 and 27, King discloses a catheter system, comprising: a catheter; an introducer needle extending through the catheter and a blood or fluid detection system molded into an outer wall of the catheter tube (see Figs. 1-4, abstract, and para 1, 4, 7, 22, 23, and 31).
Further, Engvall discloses a similar blood and fluid detection system, further comprising: an optical fiber comprising a first end, a second end, and a U-shaped portion, wherein the U-shaped portion is disposed between the first and the second end a light emitter coupled with the first end of the optical fiber, wherein the optical fiber is a homogenous optical fiber; a light receiver coupled with the second end of the optical fiber, wherein the light receiver is configured to convert light into an electrical signal; and an electronic processor coupled with the light receiver, wherein the electronic processor is configured to detect a decrease in an intensity of the light received at the light receiver based on the electrical signal (see Figs. 2 and 3 and para 8, 9, 14, 15, and 23).  
	The combination of King and Engvall would have been obvious as a simple substitution.  It would have been a mere simple substitution of one known element, the blood detector of King, for another known element, the blood detector of Engvall.  Further, the combination of King and Engvall would have been obvious as using a known technique to improve a similar blood detection device in the same way.  For example, using the blood detection element of 
Further, Nestor discloses a similar medical device, wherein a sensor is placed in an outer surface of a catheter wall tube and configured to contact blood when the catheter tube is inserted in a blood vessel, wherein the portion of the outer wall forms an outermost surface of the catheter tube and catheter system (see Fig. 6, noting sensor 116 is on the outer wall of 102 that surrounds lumen 106).  Examiner notes in combination that a skilled artisan would have placed the U-shaped portion at 116 as a substitution of one sensor for another for a predictable purpose of sensing fluids, such as blood.


    PNG
    media_image1.png
    365
    623
    media_image1.png
    Greyscale


Claim 21 also recites that the various elements are made by molding or co-extrusion.  The manner in which the device is made is not germane to the patentability of the device itself in the present instance.  Accordingly, the recitation of molding or co-extrusion is afforded little or no patentable weight.
However, in the alternative Nestor does disclose that the fiber optic sensor of Nestor is co-extruded into the outer wall of the catheter tube (see col 7 ln 42-51).  It would have been obvious to substitute one method making a device for another to achieve the predictable result of making a fiber optic sensor embedded in a catheter outer wall.
Lastly, such a rearrangement of parts would have required only routine optimization and skill in the art for the predictable purpose of sensing blood at a specific portion of the medical device.
Regarding claim 26, Egnvall discloses a planar arrangement of the first end, the second end, and the U-shaped portion (see Figs. 2 and 3 and para 8, 9, 14, 15, and 23).  Further, all of, 
The combination of King and Engvall would have been obvious as a simple substitution.  It would have been a mere simple substitution of one known element, the blood detector of King, for another known element, the blood detector of Engvall.  Further, the combination of King and Engvall would have been obvious as using a known technique to improve a similar blood detection device in the same way.  For example, using the blood detection element of Engvall in the King device would have predictably provided the same blood detection as already in King without the need for creating an electrical current in the patient’s body, thus increasing safety.  The combination would have also been obvious to a skilled artisan because of the fast speed at which Engvall can recognize blood (see para 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made relocate the fluid sensor into the outer wall of the catheter as taught in Nestor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Moving the catheter to a different wall of the device would have had the predictable effect of detecting fluid at the moved location.  Doing so would predictably allow fluid to be detected at a specific location on a catheter, and doing so would predictably provide an indication if blood has reached the catheter tip, thus indicating the catheter has reached a blood vessel.
It would have been obvious to one of skill in the art to have selected the placement of the blood, fluid sensor on a catheter’s outermost surface as taught in Bellhouse because doing 
Regarding claims 29-30, Engvall also discloses a system, wherein the optical fiber is configured to contact blood in response to insertion of the cannula into a blood vessel, wherein the decrease in the intensity of light occurs in response to the optical fiber contacting the blood; and further comprising an alarm, wherein the alarm is configured to sound in response to detecting the decrease in the intensity of the light received at the light receiver (see Figs. 2 and 3 and para 8, 9, 14, 15, and 23).
It would have been obvious to one of skill in the art to have included an alarm with the King device because doing so would predictably apprise a user of contacting blood or fluid.
Regarding claim 31, the combination of King and Engvall discloses a similar blood and fluid detection system, wherein the alarm is reusable, wherein the optical fiber is disposable and configured to be separated from the alarm at an optical connector disposed at a proximal end of a catheter system (see King Figs. 1-4, abstract, and para 1, 4, 7, 22, 23, and 31, and Engvall Figs. 2 and 3 and para 8, 9, 14, 15, and 23, noting Engvall discloses removable connectors between sensor 11 and housing and alarm, 20 and 27).
The combination of King and Engvall is obvious for the same reasons applied for claims 21 and 28-30.    For example, it would have been obvious to one of skill in the art to have included an alarm with the King device because doing so would predictably apprise a user of contacting blood or fluid.  Additionally, reusing parts would reduce costs and disposing of blood contacting parts would reduce the need for sterilization and reduce possible cross-contamination.
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over King, Engvall, and Nestor as applied to claim 21 above, and further in view of U.S. PG Pub. No. 2015/0314105 A1 to Gasparyan et al.
Regarding Claim 22, Gasparyan discloses a similar catheter-based sensing device, wherein the catheter tube has a distal tapered portion and the U-shaped portion of the optical fiber ends at the distal tapered portion and wherein the optical fiber extends to a distal tapered portion of the catheter (see Fig. 2A, element 203, noting the tip tapers inward).
It would have been obvious to one of skill in the art to have combined the teachings of Gasparyan and King because doing so would provide a catheter that is easier to insert into a patient.  Additionally, it would have been an obvious matter of design choice to taper the catheter, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Examiner also notes that the combination with King and Engvall would lead a skilled artisan to place the optical fiber in the catheter at the tapered portion because doing so would predictably provide an indication if blood has reached the catheter tapered tip portion, thus indicating the catheter has reached a blood vessel.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over King, Engvall, and Nestor as applied to claim 21 above, and further in view of WO 86/03832 to Bellhouse et al. (supplied by Applicant).

	The combination of King and Engvall would have been obvious as a simple substitution.  It would have been a mere simple substitution of one known element, the blood detector of King, for another known element, the blood detector of Engvall.  Further, the combination of King and Engvall would have been obvious as using a known technique to improve a similar blood detection device in the same way.  For example, using the blood detection element of Engvall in the King device would have predictably provided the same blood detection as already in King without the need for creating an electrical current in the patient’s body, thus increasing safety.  The combination would have also been obvious to a skilled artisan because of the fast speed at which Engvall can recognize blood (see para 9).
Bellhouse also discloses a similar fiber optic detection device wherein a U-shaped portion does not have cladding (see Figs. 1 and 2 and pages 4, 5, and 8, noting for example 19 and 23).
It would have been obvious to one of skill in the art to have used the cladding free section of Bellhouse because doing so would predictably detect when the device first contacts blood, thus making a more sensitive device with faster detection of blood.
Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive. 
Applicant contends that King does not teach a catheter device and instead teaches a needle cannula.
Examiner disagrees because the combination of references, King in view of Nestor, teaches to a skilled artisan that a fluid sensing device can be placed in the outer wall of a catheter to sense blood and therefore entry of the catheter into a blood or fluid area.  King specifically discloses a sensor in the outside wall of a device at Fig. 5 and teaches a catheter with a sensor at Fig. 1.  Similarly, Nestor teaches that a sensor can be co-extruded into a catheter wall for sensing fluids at a location on the tip of a catheter.  In combination a skilled artisan would have recognized that a catheter wall should include a sensor so that a user can determine when the catheter has reached a fluid region.
Applicant next argues that Nestor does not teach the U-shaped portion is co-extruded with the wall of a catheter tube.  Applicant contends that since the lumen is skived back the device was not formed by extrusion.  Applicant also contends that the disclosed extrusion is not co-extrusion.
Examiner finds Applicant’s remarks unpersuasive for three reasons.  First, as noted in the previous action the method of forming a device is afforded little to no patentable weight in construing the claims.  Presently, the structure of Nestor is the same as the structure of the claims.  Consequently, no patentable difference is apparent, and Nestor reads on the claimed elements.  Second the inclusion of a skiving step in Nestor does not change the fact Nestor uses 
Applicant next opines that the modification of King would render King inoperable for its intended purpose because a needle is not used.
Examiner disagrees because the modification of moving the sensor to a catheter would share the same purpose as the sensor on a needle.  Namely, the King device and the modified King device both detect fluid or blood when either device is pushed into a cavity with fluid or blood.  The purpose of the sensor and the King device does not change.
Lastly, Applicant argues that using an optical sensor instead of an electrical sensor would change the principle of operation of King.  
Examiner disagrees because both sensors are used for the same purpose of sensing blood.  King and King as modified both use a sensor to test if a medical device is in a fluid or blood filled cavity.  The combination of references merely substitutes one sensor for another.  A simple substitution of one element for another to achieve the same predictable result has been found to be obvious in KSR.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793